Citation Nr: 1027284	
Decision Date: 07/21/10    Archive Date: 08/02/10

DOCKET NO.  06-28 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The appellant served on active duty from August 1966 to July 
1972.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a rating decision of the Manila, the 
Republic of the Philippines, Department of Veterans Affairs (VA) 
Regional Office (RO).

In February 2009, the issue of service connection for PTSD was 
remanded for further evidentiary development.


FINDING OF FACT

A stressor supporting the diagnosis for PTSD has not been 
presented.
 

CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) 
(2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), (codified at 
38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126), imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  Under the VCAA, when VA receives a complete or 
substantially complete application for benefits, it is required 
to notify the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA 
must inform the claimant of any information and evidence not of 
record that (1) is necessary to substantiate the claim as to all 
five elements of the service connection claim (including degree 
of disability and effective date of disability (See 
Dingess/Hartman  v. Nicholson, 19 Vet. App. 473 (2006)); (2) VA 
will seek to provide; and (3) the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a); Quartuccio, supra. at 187; 
38 C.F.R. § 3.159(b).  Notice should be provided at the time that 
VA receives a completed or substantially complete application for 
VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).at 119 (2004).  
This timing requirement applies equally to the initial-
disability-rating and effective-date elements of a service 
connection claim.  Dingess/Hartman, supra.

The Board finds that the VCAA letter sent to the appellant in 
December 2004 essentially complied with statutory notice 
requirements as outlined above.  VA notified the appellant of the 
evidence obtained, the evidence VA was responsible for obtaining, 
and the evidence necessary to establish entitlement to the 
benefits sought including the types of evidence that would assist 
in this matter.  Additionally, with respect to the PTSD claim, VA 
requested that the appellant complete the enclosed PTSD 
questionnaire, provide medical records, provide dates of VA 
treatment, and provide information on any Vet Center treatment.

However, notice of the disability rating and effective date 
elements was not provided until June 2007, after the initial 
rating decision.  This is error.

The U.S. Court of Appeals for the Federal Circuit previously held 
that any error in VCAA notice should be presumed prejudicial, and 
that VA must bear the burden of proving that such an error did 
not cause harm.  Sanders v. Nicholson, 487 F.3d 881 (2007).  
However, the U.S. Supreme Court has recently reversed that 
decision, finding it unlawful in light of 38 U.S.C.A. § 
7261(b)(2), which provides that, in conducting review of decision 
of the Board, a court shall take due account of rule of 
prejudicial error.  The Supreme Court in essence held that - 
except for cases in which VA has failed to meet the first 
requirement of 38 C.F.R. § 3.159(b) by not informing the claimant 
of the information and evidence necessary to substantiate the 
claim - the burden of proving harmful error must rest with the 
party raising the issue, the Federal Circuit's presumption of 
prejudicial error imposed an unreasonable evidentiary burden upon 
VA and encouraged abuse of the judicial process, and 
determinations on the issue of harmless error should be made on a 
case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

Here, the Board finds that VA's error is harmless and without 
prejudice to the appellant.  This is because, notwithstanding the 
error, his claim was readjudicated in April 2010.  VA issued a 
Supplemental Statement of the Case dated the same notifying him 
of the actions taken and evidence obtained or received.  As such, 
the appellant was afforded due process of law.  The appellant has 
not been deprived of information needed to substantiate his claim 
and the very purpose of the VCAA notice has not been frustrated 
by the timing error here.  Also, the Board notes that the 
appellant has been represented throughout his appeal by an 
accredited veterans service organization.  In the circumstances 
of this case, a remand would serve no useful purpose.  See Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, blind 
adherence in the face of overwhelming evidence in support of the 
result in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no benefit 
flowing to the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the claimant 
are to be avoided).

VA has also satisfied its duty to assist the appellant under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  Service treatment 
records have been associated with the claims folder along with VA 
and private evaluation reports.  Service personnel records have 
been obtained and associated with the claims folder.  VA afforded 
the appellant an opportunity to appear for a hearing.  VA 
afforded the appellant examination in June 2009.  The Board notes 
that the recent VA examination is adequate as it reflects a 
pertinent medical history, review of the documented medical 
history, clinical findings, and a diagnosis.  The adequacy of 
this examination has not been challenged by either the appellant 
or his representative.

In some circumstances, VA's duty to assist includes requesting 
verification of the alleged stressor(s) through the U.S. Army & 
Joint Services Records Research Center (JSRRC).  The Board notes 
that JSRRC researches Army, Navy, Air Force, and Coast Guard 
records containing historical information on individual units 
within these branches of service, as well as some personnel 
records, as they relate to the stressful events described by 
veterans seeking service connection for PTSD.  JSRRC provides VA 
with a summary of its findings.  Such a request, however, 
requires more than a report of anecdotal events or experiences.  
Not every event that occurs during the course of an individual's 
service is recorded, and service records rarely chronicle 
specific experiences of individual service members.  In this 
case, the Board finds that the appellant has not identified a 
traumatic event or experience susceptible to verification as a 
stressor through JSRRC.  The appellant has reported vaguely and 
generally that he was involved in transporting logistical 
materials for land-based troops and that he was tasked with 
transporting dead soldiers to the U.S.  He does not report dates, 
locations, or names of individuals involved, or his role with any 
specificity in these events.  Service records and statements from 
the appellant reflect that he had cook-kitchen duties during this 
period of service.  Therefore, referral to JSRRC for verification 
of the alleged stressors is not warranted.

The Board finds that there is no indication that there is any 
additional relevant evidence to be obtained either by the VA or 
by the appellant, and there is no other specific evidence to 
advise him to obtain.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. § 5103(a), 
and the regulation, 38 C.F.R. § 3.159, clearly require the 
Secretary to notify a claimant which evidence, if any, will be 
obtained by the claimant and which evidence, if any, will be 
retrieved by the Secretary). 

Accordingly, appellate review may proceed without prejudice to 
the claimant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Service Connection

Compensation may be awarded for disability resulting from disease 
or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 
1110, 1131.  Service connection basically means that the facts, 
shown by evidence, establish that a particular injury or disease 
resulting in disability was incurred coincident with service in 
the Armed Forces, or if preexisting such service, was aggravated 
therein.  38 C.F.R. § 3.303.

Service connection for PTSD requires medical evidence diagnosing 
the condition in accordance with VA regulations; a link, 
established by medical evidence, between current symptoms and an 
in-service stressor; and credible supporting evidence that the 
claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy and 
the claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the veteran's 
lay testimony alone may establish the occurrence of the claimed 
in-service stressor.  38 C.F.R. § 3.304(f).  See 38 U.S.C.A. § 
1154(b) and 38 C.F.R. § 3.304(d) (pertaining to combat veterans).  
See also Doran v. Brown, 6 Vet. App. 283, 289 (1994).

It is noted that this case does not involve allegations of PTSD 
due to personal assault.  Therefore, the special evidentiary 
development procedures for personal assault cases are not 
required.  Patton v. West, 12 Vet. App. 272 (1999) (citing VA 
Adjudication Procedural Manual M21-1), Part III, paragraph 
5.14(c).  Furthermore, although the record reflects a diagnosis 
for depression, the appellant does not claim depression related 
to service and the record shows no indication that depression had 
its onset in service; therefore, referral to the RO-agency of 
original jurisdiction-is not warranted.  

Factual Background

The appellant seeks service connection for PTSD.  He filed a VA 
compensation claim in November 2004.

Service personnel records show that the appellant served from 
August 1966 to July 1972.  His military occupations were 
cook/kitchen duties, flight steward, and office clerk.  These 
records show that he served aboard the U.S.S. Tappahannock during 
the Vietnam War.  The appellant received the Good Conduct Medal, 
Navy Achievement Medal, Armed Forces Expeditionary Medal, 
National Defense Service Medal, Republic of Vietnam Campaign 
Medal with Device, and the Vietnam Service Medal (Silver Star and 
Four Bronze Stars).  
 
The record reflects that, after service discharge, the appellant 
worked as a New Jersey policeman, U.S. Postal worker, and casino 
employee.  

A March 2005 medical report from Bioquest Diagnostic Laboratory 
reflects a diagnosis for PTSD.  By history, the appellant saw 
combat action as a Navy Petty Officer 2 (PO2).  He reported that 
he was involved in transporting logistical materials for the 
land-based troops, and was tasked with transporting dead soldiers 
in boxes and body bags stateside.  He described this task as 
"very disdainful and dreadful."

In April 2005, a VA psychiatric examination reflects a history of 
war zone duty aboard ships to include the U.S.S. Tappahannock.  
The appellant reported that his military duties were as a steward 
and, in the war zone, a cook.  The Axis I diagnosis was age 
related cognitive decline.

A private psychological report dated May 2005 reflects a history 
of diagnoses for Vietnam Syndrome/Agent Orange, diabetes, and 
hypertension.  The impression was decline in cognitive function 
secondary to aging.

In an April 2006 statement to VA, the appellant reported that, 
from January 1970 to 1973 he served as a Navy flight steward 
stationed at Andrews Air Force Base, Washington, D.C.  He 
indicated that the passengers were VIPs from the service 
departments, Congress, and European countries.  He also indicated 
that he worked for 10 hours serving anything they wanted, day and 
night.  The appellant concluded that his military job was "very 
demanding," noting that he lost sleep, and that he had this 
assignment for about 2 years.  

In an August 2006 statement to VA, the appellant reported that it 
was stressful for him to serve aboard a ship deployed for 9 
months a year, leaving family and children behind.  He also 
reiterated that his duties as a flight steward serving VIPs were 
very stressful.

A private psychological report dated June 2009 reflects an Axis I 
diagnosis for major depression and PTSD.  The Axis IV stressors 
were cited as psychosocial and environmental stressors-financial 
concerns.

In June 2009, a VA psychiatric examination was conducted.  By 
history, the appellant was a steward and had cook-kitchen duties 
during his early military years, and later he was an office clerk 
for aircraft maintenance.  The appellant reported that "It [was] 
hard being a serviceman serving the VIPs their coffee and dinner, 
that's why I have PTSD."  The Axis I diagnosis was for major 
depression and PTSD.  The Axis IV stressors were cited as 
psychosocial and environmental stressors-financial concerns.  
The examiner noted that depression was secondary to multiple 
medical problems and worsens his PTSD.

Analysis

In weighing the evidence of record, the Board finds that the 
preponderance of the evidence is against service connection for 
PTSD.  The record establishes that the appellant has a diagnosis 
for PTSD.  However, the diagnoses for PTSD have not been linked 
to a verified or corroborated in-service stressor.  It is noted 
that the appellant has reported stressful, but non-traumatic, 
experiences which are not valid stressors.

In this case, the appellant was diagnosed in March 2005 with PTSD 
on private evaluation.  At that time, the appellant reported that 
he saw combat.  As stated above, a combat veteran's testimony 
alone may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f).  See 38 U.S.C.A. § 1154(b) and 
38 C.F.R. § 3.304(d) (pertaining to combat veterans).  See also 
Doran v. Brown, 6 Vet. App. 283, 289 (1994).  Participation in 
combat requires that a veteran personally participated in events 
constituting an actual fight or encounter with a military foe or 
hostile unit or instrumentality.  See VAOPGCPREC 12-99 (October 
18, 1999); Moran v. Principi, 17 Vet. App. 149 (2003); see also 
Sizemore v. Principi, 18 Vet. App. 264, 273-74 (2004).  However, 
here, the evidence of record shows that the appellant is not a 
combat veteran.  Service personnel records show no awards or 
citations indicative of combat service, and the appellant 
reported non-combat duties on several other medical examinations.  
The appellant reports on VA examination in April 2005 a history 
of warzone duty aboard a U.S. naval vessel and cook-kitchen 
duties-he does not report personally meeting or fighting the 
enemy or any encounter with a hostile entity during his service.  
Thus, his allegation of combat is not credible and combat may not 
be accepted as a valid stressor for the purposes of supporting a 
diagnosis of PTSD.  As the appellant is not a combat veteran, any 
diagnosis predicated on such is, therefore, without merit or 
probative value.

As the appellant is not a combat veteran, credible supporting 
evidence-other than the appellant's own statements-is required 
to establish the incurrence of a service-related stressor.  
38 C.F.R. § 3.304(f).

The Board observes that the appellant further reported on 
psychological evaluation in March 2005 that he was involved in 
transporting logistical materials and tasked with transporting 
dead soldiers.  The appellant was vague and general; he did not 
indicate his role-if any-with respect to transporting dead 
soldiers or any specific traumatizing experiences related to 
transporting logistical materials.  The appellant reported that 
these events were "very disdainful and dreadful."  These events 
are not documented in the service personnel records and are 
insufficiently detailed to permit verification with the U.S. Army 
& Joint Services Records Research Center (JSRRC) as discussed 
above.  Also, there is no supporting corroborating evidence that 
the appellant was personally involved in the transport of dead 
soldiers or that he experience any trauma associated with his 
ship's transport of logistical materials or dead soldiers.  A 
verified stressor is not shown.  Therefore, a diagnosis for PTSD 
predicated on these alleged events has no probative value.

The record further reflects diagnoses for PTSD on private and VA 
examinations in June 2009.  At this time, the appellant reported 
that his PTSD was due to serving as a flight steward out of 
Andrews Air Force Base-working long hours, losing sleep, and 
providing food and drinks for the important passengers on the 
flights.  While both June 2009 examination diagnose PTSD, the 
Axis II stressor were cited as psychological and environmental 
stressors-financial concerns.  The stressor cited are not shown 
as related to service.  Therefore, although there is a medical 
evidence diagnosis for PTSD, a link, established by medical 
evidence, between PTSD and an in-service stressor is not shown on 
these June 2009 examination reports.

In summary, service connection for PTSD is not warranted as the 
evidence shows no link between the diagnoses for PTSD and a 
stressor event in service.  Here, the appellant, a non-combat 
veteran, has reported personally stressful in-service 
experiences-such as serving VIPs as a steward aboard Washington 
D.C. based aircraft, and knowledge that his ship was transporting 
dead soldiers stateside-but he has not reported an "intensely 
traumatic event . . . ." DORLAND'S ILLUSTRATED MEDICAL 
DICTIONARY 550 (30th ed. 2003).  Service connection for PTSD 
requires that the appellant have experienced a "stressor" event 
in service; that is, a traumatic event that involves 
experiencing, witnessing, or confronting an event or events that 
involve actual or threatened death and serious injury, or 
encountering a threat to the physical integrity of others, and 
responding with intense fear, helplessness, or horror.  AM. 
PSYCHIATRIC ASS'N, DIAGNOSTIC CRITERIA FROM DSM-IV 209 (1994); 
see also Cohen v. Brown, 10 Vet. App. 128, 141 (1997) (finding a 
more subjective standard in determining whether a stressor was 
sufficient to trigger PTSD; no longer "evoke significant 
symptoms of distress in almost everyone") (internal quotation 
marks omitted).  While a veteran need not prove that he or she 
incurred an in-service disease or injury, the record must 
nonetheless contain "credible supporting evidence" to establish 
the existence of the claimed stressor event, with the exception 
of combat veterans and prisoners of war.  38 C.F.R. § 3.304(f); 
see Cohen, 10 Vet. App. at 138-42.  Absent evidence of a 
"stressor" and credible supporting evidence that the claimed 
stressor(s) occurred, the claim must be denied.

As there is not a relative balance of the evidence, the evidence 
is not in equipoise and the benefit-of-the-doubt doctrine does 
not apply. 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).




ORDER

Service connection for PTSD is denied.



__________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


